Citation Nr: 1610855	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2003 to February 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma, which denied entitlement to education benefits under the Post-9/11 GI Bill.  
Per his request, the Veteran was scheduled to testify at a Travel Board hearing at the RO in February 2016 before a Veterans Law Judge.  The Veteran failed to appear for the hearing, and has not provided any reason for his failure to appear.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served on active duty more than 30 continuous days from December 2003 to February 2008 and received a general discharge under honorable conditions due to alcohol rehabilitation failure.

2.  In a July 2013 rating decision, the RO in San Diego, California, awarded the Veteran service connection for anxiety disorder not otherwise specified with alcohol abuse, which is the underlying reason for his alcohol rehabilitation failure and resultant discharge from service.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, are met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  Here, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  Moreover, the claim is granted and therefore any deficiency in the notice or the duty to assist results in harmless error.

II.  Education Benefits under Chapter 33 - Post-9/11 GI Bill

The Veteran seeks education assistance under the Post-9/11 GI Bill, under Chapter 33.

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she meets the following minimum service requirements-

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-

(1) Continues on active duty;
(2) Is discharged from service with an honorable discharge;
(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;
(4) Is released from service characterized as honorable for further service in a reserve component; or,
(5) Is discharged or released from service for-(i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct (CIWD);

or, 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  

It is undisputed that the Veteran's DD Form 214 reflects that the Veteran received a general discharge under honorable conditions for alcohol rehabilitation failure.  The RO requested confirmation regarding the characterization of the Veteran's discharge from the service department.  In an October 2011 response, the service department initially indicated that the Veteran was discharged due to Homosexual Act under other than honorable discharge.  The RO requested additional clarification and again informed the service department that the Veteran's DD Form 214 indicated the reason for discharge was alcohol rehabilitation failure.  In a subsequent response in November 2011, the service department confirmed the reason for separation as alcohol rehabilitation failure and determined that it was not due to CIWD (a condition interfering with duty).  

Under 38 C.F.R. § 21.9520(a), a prerequisite to receipt of such benefits, regardless of length of service, is receipt of an honorable discharge.  38 U.S.C.A. § 3311(c); 38 C.F.R. § 21.9520(a).  Because the Veteran's discharge was not characterized as honorable, the RO denied the claim.  However, the RO did not consider whether the Veteran had established basic eligibility for Post-9/11 GI Bill benefits under 38 C.F.R. § 21.9520(b).  

As noted above, VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he satisfies certain requirements.  One of those requirements is that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2015).  It is this provision under which the Veteran establishes eligibility, as follows.

According to the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, he served on active duty for more than 30 continuous days and was discharged under honorable conditions (general discharge).  As such, he not only meets the requisite minimum 30 continuous days of service but also satisfies the requirement that his discharge be characterized as other than dishonorable.  Moreover, there is sufficient evidence to show that his service discharge was the result of a service-connected disability.

In a July 2013 rating decision, the RO in San Diego, California, awarded the Veteran service connection for anxiety disorder not otherwise specified with alcohol abuse.  The RO assigned an initial 30 percent rating, effective from July 19, 2011, the date of receipt of the Veteran's informal claim for service connection.  

While a VA examiner in June 2012 did not specifically comment upon whether the Veteran's service-connected psychiatric symptoms, which include alcohol abuse, led to or contributed towards the Veteran's failure to complete alcohol rehabilitation during service that resulted in his discharge, it is very plausible to draw such a conclusion.  Significantly, the Veteran reported that during active duty he had three separate alcohol related incidents and was in an outpatient program for alcohol abuse in 2007.  Further, the DD Form 214 reflects that the Veteran failed to complete alcohol rehabilitation.  Despite this, the VA examiner opined that the Veteran had a personality disorder that was far more debilitating than his anxiety disorder and was responsible for 70 percent of his impairment (versus 30 percent for the anxiety disorder).  The examiner also found that there was no impairment due to his alcohol abuse.  Nonetheless, the RO granted service-connection for anxiety disorder with alcohol abuse.  In other words, the RO found that the Veteran's alcohol abuse was secondary to the service-connected disability and not due to the Veteran's own wilful misconduct.  Because the RO associated the Veteran's alcohol abuse with the service-connected anxiety disorder, and because the service department has confirmed that the Veteran's was discharged from service due to alcohol rehabilitation failure, the Board can only conclude that the Veteran was discharged as a result of a service-connected disability.  

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD-214 is "alcohol rehabilitation failure."  In other words, the service department has not explicitly determined that the Veteran was discharged from active duty due to a disability, much less a service-connected disability.  Moreover, the "separation authority", listed on the DD-214 was MARCORSEPMAN PAR 6209, which indicates that the Veteran's discharge was administrative and not punitive, and corresponds to the Separation Code JPD1 for alcohol rehabilitation failure.  Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute, 38 U.S.C.A. § 3311(b), and its implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  The Board has been mindful of these points in deciding the instant claim.

In summary, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected disability.  38 U.S.C. § 3311(b); 38 C.F.R. 21.9520(b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.


ORDER

Basic eligibility for entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


